People v Lowe (2015 NY Slip Op 04866)





People v Lowe


2015 NY Slip Op 04866


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2012-07883
 (Ind. No. 9283/98)

[*1]The People of the State of New York, respondent, 
vClement Lowe, appellant.


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed September 19, 2012, upon his convictions of attempted murder in the second degree, kidnapping in the second degree, assault in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree (two counts), upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Leventhal, J.) on March 22, 2000.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contentions, his resentencing to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law, since at the time he was resentenced he had not completed serving his originally imposed sentence of imprisonment (see People v Brinson, 21 NY3d 490, 495-495; People v Lingle, 16 NY3d 621, 630-632; People v Williams, 116 AD3d 719, 719-720; People v Harrison, 112 AD3d 967; People v Hernandez, 110 AD3d 918, 919; see also Penal Law § 70.30[1]).
RIVERA, J.P., AUSTIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court